Citation Nr: 0811373	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO.  05-21 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a disability rating higher than 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.


REMAND

In a November 2006 statement, the veteran wrote that his PTSD 
had worsened since 2004 and that he had twice been 
hospitalized for "self-medication and depression."  He 
again stated that the severity of his disability had 
increased since 2004 in a June 2007 application for a total 
disability rating based on individual unemployability due to 
a service-connected disability (TDIU).

The record reflects that the veteran's most recent VA 
examination was conducted in March 2004.  Since the veteran 
has reported a worsening of his symptoms since then, the 
Board finds that a new examination is necessary in order to 
decide his claim.  See 38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(c)(4) (2007).  See also 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. 
Derwinski, 1 Vet. App. 121 (1991).

VA outpatient treatment records reflect that the veteran was 
treated for abuse of alcohol and opiates in August 2003 and 
October 2006.  The Board notes that service connection is not 
in effect for an alcohol or drug abuse disability, and 
governing law provides that no compensation shall be paid if 
a disability is the result of a veteran's own willful 
misconduct, including the abuse of alcohol and drugs.  See 38 
U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301 
(2007); see also VAOPGPREC 2-97 (January 16, 1997).  However, 
the Board is precluded from differentiating symptomatology 
due to a non service-connected disability from that due to a 
service-connected disability in the absence of medical 
evidence which does so.  Mittleider v. West, 11 Vet. App. 
181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).  The new VA examination, therefore, 
must distinguish between the symptoms caused by the veteran's 
service-connected PTSD and any non-service-connected 
disabilities, to include any substance abuse disability.

The Board also notes that the U.S. Court of Appeals for 
Veterans Claims (Court) has recently provided guidance with 
respect to the notice that is necessary in increased rating 
claims.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Adequate VCAA notice in an increased rating claim must inform 
the claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

In the case at hand, the RO provided the veteran with a 
notice letter in February 2004, which informed him that 
evidence showing that his PTSD has increased in severity is 
needed to substantiate his claim.  He was also informed of 
some types of evidence that could be submitted to 
substantiate the claim.  He was not provided notice that 
complies with Vazquez-Flores.  

Moreover, the veteran has not been provided notice with 
respect to the effective-date element of this claim.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED to the RO or the AMC in 
Washington, D.C., for the following actions:

1.  The veteran and his representative 
should be provided all notice required 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), to include notice as to the 
effective-date element of his claim in 
accordance with Dingess v. Nicholson, 19 
Vet. App. 473 (2006), and the notice 
specified by the Court in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  The RO 
or AMC specifically should inform the 
veteran that he may submit evidence 
showing the effects of the worsening or 
increase in severity of his PTSD upon his 
employment and daily life.

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and request him to 
submit the outstanding evidence.

3.  Then, the veteran should be afforded 
an examination by a psychiatrist or 
psychologist to determine the current 
degree of severity of his service-
connected PTSD.  The claims folder must be 
made available to and reviewed by the 
examiner, and any indicated studies should 
be performed.

The examiner should identify all current 
manifestations of the veteran's PTSD and 
should provide an opinion concerning the 
current degree of social and occupational 
impairment resulting from it and should 
distinguish the manifestations of any non 
service-connected disorders from those of 
the service-connected PTSD.  In addition, 
the examiner should provide a global 
assessment of functioning (GAF) score 
based solely on the veteran's PTSD and 
explain the significance of the score 
assigned.

4.  The RO or the AMC also should 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the claim for an increased 
rating for PTSD.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the case is returned to the 
Board for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

